
	

114 HR 3689 IH: HELP Act
U.S. House of Representatives
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3689
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2015
			Mr. McKinley (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a worker adjustment assistance program to provide assistance and job retraining for
			 workers who have lost their jobs due to unplanned closures of coal and
			 coal dependent industries, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Healthy Employee Loss Prevention Act of 2015 of the HELP Act. (b)Table of ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Petitions and Determinations
					Sec. 101. Petitions.
					Sec. 102. Group eligibility requirements.
					Sec. 103. Determinations and certifications.
					Sec. 104. Benefit information to workers.
					Title II—Program Benefits
					Subtitle A—Readjustment Allowances
					Sec. 201. Qualifying requirements for workers.
					Sec. 202. Weekly amounts.
					Subtitle B—Training, Other Employment Services, and Allowances
					Sec. 221. Employment and case management services.
					Sec. 222. Training.
					Sec. 223. Job search allowances.
					Sec. 224. Relocation allowances.
					Title III—General Provisions
					Sec. 301. Establishment of Commission.
					Sec. 302. Agreements with States.
					Sec. 303. Administration absent State agreement.
					Sec. 304. Liability of certifying and disbursing officers.
					Sec. 305. Fraud and recovery of overpayments.
					Sec. 306. Penalties.
					Sec. 307. Agency funding limitations and authorization of appropriations.
					Sec. 308. Agency reports of wasteful and excessive spending required.
					Sec. 309. Regulations.
					Sec. 310. Subpoena power.
 2.DefinitionsAs used in this Act, the following definitions apply: (1)The term adversely affected employment means employment in a company or appropriate subdivision of a company, if workers of such company or subdivision are eligible to apply for adjustment assistance under this Act.
 (2)The term adversely affected worker means an individual who, because of lack of work in adversely affected employment— (A)has been totally or partially separated from such employment, or
 (B)has been totally separated from employment with the company in a subdivision of which such adversely affected employment exists.
 (3)The term average weekly wage means one-thirteenth of the total wages paid to an individual in the high quarter. For purposes of this computation, the high quarter shall be that quarter in which the individual’s total wages were highest among the first 4 of the last 5 completed calendar quarters immediately before the quarter in which occurs the week with respect to which the computation is made. Such week shall be the week in which total separation occurred, or, in cases where partial separation is claimed, an appropriate week, as defined in regulations prescribed by the Secretary.
 (4)The term average weekly hours means the average hours worked by the individual (excluding overtime) in the employment from which he has been or claims to have been separated in the 52 weeks (excluding weeks during which the individual was sick or on vacation) preceding the week specified in the last sentence of paragraph (3).
 (5)The term benefit period means, with respect to an individual— (A)the benefit year and any ensuing period, as determined under applicable State law, during which the individual is eligible for regular compensation, additional compensation, or extended compensation; or
 (B)the equivalent to such a benefit year or ensuing period provided for under the applicable Federal unemployment insurance law.
 (6)The term Commission means the Critical Employment Advisory Commission established under section 301. (7) (A)The term job search program means a job search workshop or job finding club.
 (B)The term job search workshop means a short (1 to 3 days) seminar designed to provide participants with knowledge that will enable the participants to find jobs. Subjects are not limited to, but should include, labor market information, resume writing, interviewing techniques, and techniques for finding job openings.
 (C)The term job finding club means a job search workshop which includes a period (1 and 2 weeks) of structured, supervised activity in which participants attempt to obtain jobs.
 (8)The term on-the-job training means training provided by an employer to an individual who is employed by the employer. (9)The term partial separation means, with respect to an individual who has not been totally separated, that he or she has had—
 (A)his or her hours of work reduced to 80 percent or less of his or her average weekly hours in adversely affected employment; and
 (B)his or her wages reduced to 80 percent or less of his or her average weekly wage in such adversely affected employment.
 (10)The term State agency means the agency of the State which administers the State law. (11)The term State law means the unemployment insurance law of the State approved by the Secretary of Labor under section 3304 of the Internal Revenue Code of 1986.
 (12)The term total separation means the layoff or severance of an individual from employment with a company in which, or in a subdivision of which, adversely affected employment exists.
 (13)The term unemployment insurance means the unemployment compensation payable to an individual under any State law or Federal unemployment compensation law, including chapter 85 of title 5, United States Code, and the Railroad Unemployment Insurance Act. The terms regular compensation, additional compensation, and extended compensation have the same respective meanings that are given them in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).
 (14)The term week means a week as defined in the applicable State law. (15)The term week of unemployment means a week of total, part-total, or partial unemployment as determined under the applicable State law or Federal unemployment insurance law.
			IPetitions and Determinations
			101.Petitions
 (a)In generalA petition for certification of eligibility to apply for adjustment assistance for a group of workers under this Act may be filed simultaneously with the Commission and with the Governor of the State in which such workers’ company is located by any of the following:
 (1)The group of workers. (2)The certified or recognized union or other duly authorized representative of such workers.
 (3)Employers of such workers, one-stop operators or one-stop partners (as defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801)), including State employment security agencies, or the State dislocated worker unit established under title I of such Act, on behalf of such workers.
 (b)Actions by a GovernorUpon receipt of a petition filed under subsection (a), the Governor shall— (1)ensure that rapid response activities and appropriate core and intensive services (as described in section 134 of the Workforce Investment Act of 1998 (29 U.S.C. 2864)) authorized under other Federal laws are made available to the workers covered by the petition to the extent authorized under such laws; and
 (2)assist the Commission in the review of the petition by verifying such information and providing such other assistance as the Commission may request.
 (c)Actions by the CommissionUpon receipt of the petition, the Commission shall promptly publish notice in the Federal Register and on the website of the Commission that the Commission has received the petition and initiated an investigation.
 (d)HearingIf the petitioner, or any other person found by the Commission to have a substantial interest in the proceedings, submits not later than 10 days after the date of the Commission’s publication under subsection (c) a request for a hearing, the Commission shall provide for a public hearing and afford such interested persons an opportunity to be present, to produce evidence, and to be heard.
				102.Group eligibility requirements
 (a)CriteriaA group of workers shall be certified by the Commission as eligible to apply for adjustment assistance under this Act pursuant to a petition filed under section 101 if the Commission determines that—
 (1)such workers were coal miners, coal utility workers, or other workers in the coal industry or a coal-dependent industry, as determined by the Commission;
 (2)a significant number or proportion of the workers in such workers’ company have become totally or partially separated, or are threatened to become totally or partially separated or have experienced or are threatened to experience a significant reduction in wages;
					(3)
 (A)sales or production, or both, of such company have decreased absolutely; (B)there has been a shift by such workers’ company to other types of sales or products;
 (C)such workers’ company has been closed or relocated or acquired from another entity or foreign country; or
 (D)the sales or production or both have caused a shift that contributed to such worker’s separation or threat of separation; and
 (4)the separation or partial separation or reduction in wages described in paragraph (1) any of the actions described in paragraph (2) the Commission determines to have occurred are directly attributable to—
 (A)actions by the Federal Government; (B)the low-cost of other forms of energy;
 (C)the existence of State-to-State electricity market competition; or (D)other reasons as determined by the Commission.
						(b)Basis for Commission Determinations
 (1)In generalThe Commission shall, in determining whether to certify a group of workers under section 103, obtain from the workers’ company, or a customer of the workers’ company, information the Commission determines to be necessary to make the certification, through questionnaires and in such other manner as the Commission determines appropriate. The Commission shall establish standards, including data requirements, for investigations of petitions filed under section 101 and criteria for making determinations under section 103.
 (2)Additional informationThe Commission may seek additional information to determine whether to certify a group of workers— (A)by contacting—
 (i)officials or employees of the workers’ company; (ii)officials of certified or recognized unions or other duly authorized representatives of the group of workers; or
 (iii)the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of Labor, the Federal Energy Regulatory Commission, the United States Army Corps of Engineers, the Secretary of the Interior, the United States Geological Survey, the Secretary of Agriculture, the Secretary of Commerce, or the Secretary of the Treasury, as applicable; and
 (B)by using other available sources of information. (3)Verification of information (A)CertificationThe Commission shall require a company or customer to certify—
 (i)all information obtained under paragraph (1) from the company through questionnaires; and (ii)all other information obtained under paragraph (1) from the company on which the Commission relies in making a determination under section 103, unless the Commission has a reasonable basis for determining that such information is accurate and complete without being certified.
 (B)Use of subpoenasThe Commission shall require the workers’ company to provide information requested by the Commission under paragraph (1) by subpoena pursuant to section 310 if the company fails to provide the information within 20 days after the date of the Commission's request, unless the company demonstrates to the satisfaction of the Commission that the company will provide the information within a reasonable period of time.
 (C)Protection of confidential informationThe Commission may not release information obtained under paragraph (1) that the Commission considers to be confidential business information unless the company submitting the confidential business information had notice, at the time of submission, that the information would be released by the Commission, or the company subsequently consents to the release of the information. Nothing in this subparagraph shall be construed to prohibit the Commission from providing such confidential business information to a court in camera or to another party under a protective order issued by a court.
						103.Determinations and certifications
 (a)In generalAs soon as possible after the date on which a petition is filed under section 101, but in any event not later than 40 days after that date, the Commission shall determine whether the petitioning group meets the requirements of section 102 and shall issue a certification of eligibility to apply for assistance under this Act covering workers in any group which meets such requirements. Each certification shall specify the date on which the total or partial separation began or threatened to begin.
 (b)PublicationNot later than 5 days after reaching a determination on a petition, the Commission shall publish a summary of the determination in the Federal Register and on the website of the Commission, together with the Commission’s reasons for making such determination.
 (c)Termination of certificationWhenever the Commission determines, with respect to any certification of eligibility of the workers of a company, that total or partial separations from such company are no longer attributable to the factors described in section 102(a), the Commission shall terminate such certification and promptly have notice of such termination published in the Federal Register and on the website of the Commission, together with the Commission’s reasons for making such determination. Such termination shall apply only with respect to total or partial separations occurring after the termination date specified by the Commission.
				104.Benefit information to workers
 (a)General informationThe Commission shall provide full information to workers about the benefit allowances, training, and other employment services available under this Act and about the petition and application procedures, and the appropriate filing dates, for such allowances, training and services. The Commission shall provide whatever assistance is necessary to enable groups of workers to prepare petitions or applications for program benefits. The Commission shall make every effort to insure that cooperating State agencies fully comply with the agreements entered into under section 302 and shall periodically review such compliance. The Commission shall inform the State Board for Vocational Education or equivalent agency and other public or private agencies, institutions, and employers, as appropriate, of each certification issued under section 103 and of projections, if available, of the needs for training under section 222 as a result of such certification.
				(b)Written notice to individuals
 (1)The Commission shall provide written notice through the mail of the benefits available under this Act to each worker whom the Commission has reason to believe is covered by a certification made under title I—
 (A)at the time such certification is made, if the worker was partially or totally separated from the adversely affected employment before such certification, or
 (B)at the time of the total or partial separation of the worker from the adversely affected employment, if subparagraph (A) does not apply.
 (c)Published noticeThe Commission shall publish notice of the benefits available under this Act to workers covered by each certification made under title I in newspapers of general circulation in the areas in which such workers reside.
 (d)Notification to Department of CommerceUpon issuing a certification under section 103, the Commission shall notify the Secretary of Commerce of the identity of each company covered by the certification.
				IIProgram Benefits
			AReadjustment Allowances
				201.Qualifying requirements for workers
 (a)General qualificationsPayment of a readjustment allowance shall be made to an adversely affected worker covered by a certification under title I who files an application for such allowance for any week of unemployment which begins on or after the date of such certification, if the following conditions are met:
 (1)Such worker’s total or partial separation before the worker’s application under this subtitle occurred—
 (A)on or after the date, as specified in the certification under which the worker is covered, on which total or partial separation began or threatened to begin in the adversely affected employment,
 (B)before the expiration of the 2-year period beginning on the date on which the determination under section 103 was made, and
 (C)before the termination date (if any) determined pursuant to section 101. (2)Such worker had, in the 52-week period ending with the week in which such total or partial separation occurred, at least 26 weeks of employment at wages of $30 or more a week in adversely affected employment with a single company, or, if data with respect to weeks of employment with a company are not available, equivalent amounts of employment computed under regulations prescribed by the Commission. For the purposes of this paragraph, any week in which such worker—
 (A)is on employer-authorized leave for purposes of vacation, sickness, injury, maternity, or inactive duty or active duty military service for training,
 (B)does not work because of a disability that is compensable under a workmen's compensation law or plan of a State or the United States,
 (C)had his or her employment interrupted in order to serve as a full-time representative of a labor organization in such company, or
 (D)is on call-up for purposes of active duty in a reserve status in the Armed Forces of the United States,
							shall be treated as a week of employment at wages of $30 or more, but not more than 7 weeks, in
			 case of weeks described in subparagraph (A) or (C), or both (and not more
			 than 26 weeks, in the case of weeks described in subparagraph (B) or (D)),
 may be treated as weeks of employment under this sentence.(3)Such worker— (A)was entitled to (or would be entitled to if the worker applied therefor) unemployment insurance for a week within the benefit period (i) in which such total or partial separation took place, or (ii) which began (or would have begun) by reason of the filing of a claim for unemployment insurance by such worker after such total or partial separation;
 (B)has exhausted all rights to any unemployment insurance, except additional compensation that is funded by a State and is not reimbursed from any Federal funds, to which the worker was entitled (or would be entitled if the worker applied therefor); and
 (C)does not have an unexpired waiting period applicable to the worker for any such unemployment insurance.
 (4)Such worker, with respect to such week of unemployment, would not be disqualified for extended compensation payable under the Federal-State Extended Unemployment Compensation Act of 1970 by reason of the work acceptance and job search requirements in section 202(a)(3) of such Act.
 (5)Such worker— (A) (i)is enrolled in a training program approved by the Commission under section 222, and
 (ii)the enrollment required under clause (i) occurs no later than the latest of— (I)in the case of a worker whose most recent total separation from adversely affected employment that meets the requirements of paragraphs (1) and (2) occurs after the date on which the Commission issues a certification covering the worker, the last day of the 26th week after such total separation,
 (II)in the case of a worker whose most recent total separation from adversely affected employment that meets the requirements of paragraphs (1) and (2) occurs before the date on which the Commission issues a certification covering the worker, the last day of the 26th week after the date of such certification,
 (III)45 days after the date specified in subclause (I) or (II), as the case may be, if the Commission determines there are extenuating circumstances that justify an extension in the enrollment period,
 (IV)in the case of a worker who fails to enroll by the date required by subclause (I), (II), or (III), as the case may be, due to the failure to provide the worker with timely information regarding the date specified in such subclause, the last day of a period determined by the Commission, or
 (V)the last day of a period determined by the Commission to be approved for enrollment after the termination of a waiver issued pursuant to subsection (c),
 (B)has, after the date on which the worker became totally separated, or partially separated, from the adversely affected employment, completed a training program approved by the Commission under section 222(a), or
 (C)has received a written statement under subsection (c)(1) after the date described in subparagraph (B).
 (b)DisqualificationIf— (1)the Commission determines that—
 (A)the adversely affected worker— (i)has failed to begin participation in the training program the enrollment in which meets the requirement of subsection (a)(5), or
 (ii)has ceased to participate in such training program before completing such training program, and (B)there is no justifiable cause for such failure or cessation, or
 (2)the certification made with respect to such worker under subsection (c)(1) is revoked under subsection (c)(2),
						no readjustment allowance may be paid to the adversely affected worker under this part for the week
			 in which such failure, cessation, or revocation occurred, or any
			 succeeding week, until the adversely affected worker begins or resumes
			 participation in a training program approved under section 222.(c)Waivers of training requirements
 (1)Issuance of waiversThe Commission may issue a written statement to an adversely affected worker waiving the requirement to be enrolled in training described in subsection (a)(5)(A) if the Commission determines that it is not feasible or appropriate for the worker, because of 1 or more of the following reasons:
 (A)HealthThe worker is unable to participate in training due to the health of the worker, except that a waiver under this subparagraph shall not be construed to exempt a worker from requirements relating to the availability for work, active search for work, or refusal to accept work under Federal or State unemployment compensation laws.
 (B)Enrollment unavailableThe first available enrollment date for the approved training of the worker is within 60 days after the date of the determination made under this paragraph, or, if later, there are extenuating circumstances for the delay in enrollment, as determined pursuant to guidelines issued by the Commission.
 (C)Training not availableTraining approved by the Commission is not reasonably available to the worker from either governmental agencies or private sources (which may include area career and technical education schools, as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302), and employers), no training that is suitable for the worker is available at a reasonable cost, or no training funds are available.
 (D)Nearing retirementThe worker is within 3 years of the age of retirement. (2)Duration of waivers (A)In generalExcept as provided in paragraph (3)(B), a waiver issued under paragraph (1) shall be effective for not more than 6 months after the date on which the waiver is issued, unless the Commission determines otherwise.
 (B)RevocationThe Commission shall revoke a waiver issued under paragraph (1) if the Commission determines that the basis of a waiver is no longer applicable to the worker and shall notify the worker in writing of the revocation.
							202.Weekly amounts
 (a)In generalSubject to subsections (b), (c), and (d), the readjustment allowance payable to an adversely affected worker for a week of unemployment shall be an amount equal to the most recent weekly benefit amount of the unemployment insurance payable to the worker for a week of total unemployment preceding the worker’s first exhaustion of unemployment insurance (as determined for purposes of section 201(a)(3)(B)) reduced (but not below zero) by—
 (1)any training allowance deductible under subsection (c); and (2)income that is deductible from unemployment insurance under the disqualifying income provisions of the applicable State law or Federal unemployment insurance law, except that in the case of an adversely affected worker who is participating in training under this Act, such income shall not include earnings from work for such week that are equal to or less than the most recent weekly benefit amount of the unemployment insurance payable to the worker for a week of total unemployment preceding the worker's first exhaustion of unemployment insurance (as determined for purposes of section 201(a)(3)(B)).
 (b)Greater of Transition Adjustment allowance or other job training allowanceAny adversely affected worker who is entitled to readjustment allowances and who is undergoing training approved by the Commission, shall receive for each week in which he or she is undergoing any such training, a readjustment allowance in an amount (computed for such week) equal to the amount computed under subsection (a) or (if greater) the amount of any weekly allowance for such training to which he would be entitled under any other Federal law for the training of workers, if he applied for such allowance. Such readjustment allowance shall be paid in lieu of any training allowance to which the worker would be entitled under such other Federal law.
 (c)No double-DippingIf a training allowance under any Federal law other than this Act, is paid to an adversely affected worker for any week of unemployment with respect to which he would be entitled (determined without regard to any disqualification under section 201(b)) to a readjustment allowance if he applied for such allowance, each such week shall be deducted from the total number of weeks of readjustment allowance otherwise payable to him or her under this section when he applies for a readjustment allowance and is determined to be entitled to such allowance. If such training allowance paid to such worker for any week of unemployment is less than the amount of the readjustment allowance to which he would be entitled if he applied for such allowance, he shall receive, when he applies for a readjustment allowance and is determined to be entitled to such allowance, a readjustment allowance for such week equal to such difference.
 (d)Election of Transition Adjustment Allowance or Unemployment InsuranceNotwithstanding section 201(a)(3)(B), an adversely affected worker may elect to receive a readjustment allowance instead of unemployment insurance during any week with respect to which the worker—
 (1)is entitled to receive unemployment insurance as a result of the establishment by the worker of a new benefit year under State law, based in whole or in part upon part-time or short-term employment in which the worker engaged after the worker's most recent total separation from adversely affected employment; and
 (2)is otherwise entitled to a readjustment allowance. (e)Maximum allowanceThe maximum amount of readjustment allowances payable with respect to the period covered by any certification to an adversely affected worker shall be the amount which is the product of 52 multiplied by the readjustment allowance payable to the worker for a week of total unemployment (as determined under subsection (a)), but such product shall be reduced by the total sum of the unemployment insurance to which the worker was entitled (or would have been entitled if he had applied therefor) in the worker's first benefit period described in section 201(a)(3)(A).
					BTraining, Other Employment Services, and Allowances
 221.Employment and case management servicesThe Commission shall make available, directly or through agreements with States under section 302, to adversely affected workers and adversely affected incumbent workers covered by a certification under title I of this Act the following employment and case management services:
 (1)Comprehensive and specialized assessment of skill levels and service needs, including through— (A)diagnostic testing and use of other assessment tools; and
 (B)in-depth interviewing and evaluation to identify employment barriers and appropriate employment goals.
 (2)Development of an individual employment plan to identify employment goals and objectives, and appropriate training to achieve those goals and objectives.
 (3)Information on training available in local and regional areas, information on individual counseling to determine which training is suitable training, and information on how to apply for such training.
 (4)Information on how to apply for financial aid, including referring workers to educational opportunity centers described in section 402F of the Higher Education Act of 1965 (20 U.S.C. 1070a–16), where applicable, and notifying workers that the workers may request financial aid administrators at institutions of higher education (as defined in section 102 of such Act (20 U.S.C. 1002)) to use the administrators' discretion under section 479A of such Act (20 U.S.C. 1087tt) to use current year income data, rather than preceding year income data, for determining the amount of need of the workers for Federal financial assistance under title IV of such Act (20 U.S.C. 1070 et seq.).
 (5)Short-term prevocational services, including development of learning skills, communications skills, interviewing skills, punctuality, personal maintenance skills, and professional conduct to prepare individuals for employment or training.
 (6)Individual career counseling, including job search and placement counseling, during the period in which the individual is receiving a adjustment allowance or training under this Act, and after receiving such training for purposes of job placement.
 (7)Provision of employment statistics information, including the provision of accurate information relating to local, regional, and national labor market areas, including—
 (A)job vacancy listings in such labor market areas; (B)information on jobs skills necessary to obtain jobs identified in job vacancy listings described in subparagraph (A);
 (C)information relating to local occupations that are in demand and earnings potential of such occupations; and
 (D)skills requirements for local occupations described in subparagraph (C). (8)Information relating to the availability of supportive services, including services relating to child care, transportation, dependent care, housing assistance, and need-related payments that are necessary to enable an individual to participate in training.
					222.Training
					(a)Approval for training
 (1)ApprovalIf the Commission determines, with respect to an adversely affected worker or an adversely affected incumbent worker, that—
 (A)there is no suitable employment (which may include technical and professional employment) available for an adversely affected worker,
 (B)the worker would benefit from appropriate training, (C)there is a reasonable expectation of employment following completion of such training,
 (D)training approved by the Commission is reasonably available to the worker from either governmental agencies or private sources (which may include area career and technical education schools, as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006, and employers),
 (E)the worker is qualified to undertake and complete such training, and (F)such training is suitable for the worker and available at a reasonable cost,
							the Commission shall approve such training for the worker. Upon such approval, the worker shall be
			 entitled to have payment of the costs of such training (subject to the
			 limitations imposed by this section) paid on the worker's behalf by the
			 Commission directly or through a voucher system. Insofar as possible, the
			 Secretary shall provide or assure the provision of such training on the
			 job, which shall include related education necessary for the acquisition
			 of skills needed for a position within a particular occupation.(2)Funding and limitation on total distribution of funds
 (A)The total amount of payments that may be made under paragraph (1) for any fiscal year shall not exceed $250,000,000.
 (B)If, during any fiscal year, the Secretary estimates that the amount of funds necessary to pay the costs of training approved under this section will exceed the amount of the limitation imposed under subparagraph (A), the Secretary shall decide how the portion of such limitation that has not been expended at the time of such estimate is to be apportioned among the States for the remainder of such fiscal year.
 (3)Reasonable expectation of employmentFor purposes of applying paragraph (1)(C), a reasonable expectation of employment does not require that employment opportunities for a worker be available, or offered, immediately upon the completion of training approved under paragraph (1).
 (4)No double-dippingIf the costs of training an adversely affected worker or an adversely affected incumbent worker are paid by the Commission under paragraph (1), no other payment for such costs may be made under any other provision of Federal law. No payment may be made under paragraph (1) of the costs of training an adversely affected worker or an adversely affected incumbent worker if such costs—
 (A)have already been paid under any other provision of Federal law, or (B)are reimbursable under any other provision of Federal law and a portion of such costs have already been paid under such other provision of Federal law.
							(b)Qualifying training programs
 (1)In generalThe training programs that may be approved under subsection (a)(1) include— (A)employer-based training, including—
 (i)on-the-job training, (ii)customized training, and
 (iii)apprenticeship programs, (B)any training program provided by a State pursuant to title I of the Workforce Investment Act of 1998,
 (C)any training program approved by a private industry council established under section 102 of such Act,
 (D)any program of remedial education, (E)any program of prerequisite education or coursework required to enroll in training that may be approved under this section,
 (F)any training program for which all, or any portion, of the costs of training the worker are paid— (i)under any Federal or State program other than this Act, or
 (ii)from any source other than this section, (G)any other training program approved by the Commission, and
 (H)any training program or coursework at an accredited institution of higher education (described in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), including a training program or coursework for the purpose of—
 (i)obtaining a degree or certification, or (ii)completing a degree or certification that the worker had previously begun at an accredited institution of higher education.
 (2)LimitationThe Commission may not limit approval of a training program under paragraph (1) to a program provided pursuant to title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.). The Commission is not required under paragraph (1) to pay the costs of any training approved under paragraph (1) to the extent that such costs are paid—
 (A)under any Federal or State program other than this Act, or (B)from any source other than this section.
 (3)Reasons for not approving training programsThe Commission shall not approve a training program if— (A)all or a portion of the costs of such training program are paid under any nongovernmental plan or program,
 (B)the adversely affected worker or adversely affected incumbent worker has a right to obtain training or funds for training under such plan or program, and
 (C)such plan or program requires the worker to reimburse the plan or program from funds provided under this Act, or from wages paid under such training program, for any portion of the costs of such training program paid under the plan or program.
 (c)Supplemental assistanceThe Commission may, where appropriate, authorize supplemental assistance necessary to defray reasonable transportation and subsistence expenses for separate maintenance when training is provided in facilities which are not within commuting distance of a worker's regular place of residence. The Commission may not authorize—
 (1)payments for subsistence that exceed whichever is the lesser of (A) the actual per diem expenses for subsistence, or (B) payments at 50 percent of the prevailing per diem allowance rate authorized under the Federal travel regulations, or
 (2)payments for travel expenses exceeding the prevailing mileage rate authorized under the Federal travel regulations.
						(d)On-the-Job Training Requirements
 (1)In generalThe Commission may approve on-the-job training for any adversely affected worker if— (A)the worker meets the requirements for training to be approved under subsection (a)(1);
 (B)the Commission determines that on-the-job training—(i)can reasonably be expected to lead to suitable employment with the employer offering the on-the-job training;(ii)is compatible with the skills of the worker;(iii)includes a curriculum through which the worker will gain the knowledge or skills to become proficient in the job for which the worker is being trained; and(iv)can be measured by benchmarks that indicate that the worker is gaining such knowledge or skills; and(C)the State determines that the on-the-job training program meets the requirements of clauses (iii) and (iv) of subparagraph (B).(2)Monthly paymentsThe Commission shall pay the costs of on-the-job training approved under paragraph (1) in monthly installments.
 (3)Contracts for on-the-job trainingThe Commission shall ensure, in entering into a contract with an employer to provide on-the-job training to a worker under this subsection, that the skill requirements of the job for which the worker is being trained, the academic and occupational skill level of the worker, and the work experience of the worker are taken into consideration. Training under any such contract shall be limited to the period of time required for the worker receiving on-the-job training to become proficient in the job for which the worker is being trained, but may not exceed 104 weeks in any case.
 (4)Exclusion of certain employersThe Commission shall not enter into a contract for on-the-job training with an employer that exhibits a pattern of failing to provide workers receiving on-the-job training from the employer with—
 (A)continued, long-term employment as regular employees; and (B)wages, benefits, and working conditions that are equivalent to the wages, benefits, and working conditions provided to regular employees who have worked a similar period of time and are doing the same type of work as workers receiving on-the-job training from the employer.
 (5)Labor standardsThe Commission may pay the costs of on-the-job training, notwithstanding any other provision of this section, only if—
 (A)no currently employed worker is displaced by such adversely affected worker (including partial displacement such as a reduction in the hours of non-overtime work, wages, or employment benefits),
 (B)such training does not impair existing contracts for services or collective bargaining agreements, (C)in the case of training which would be inconsistent with the terms of a collective bargaining agreement, the written concurrence of the labor organization concerned has been obtained,
 (D)no other individual is on layoff from the same, or any substantially equivalent, job for which such adversely affected worker is being trained,
 (E)the employer has not terminated the employment of any regular employee or otherwise reduced the workforce of the employer with the intention of filling the vacancy so created by hiring such adversely affected worker,
 (F)the job for which such adversely affected worker is being trained is not being created in a promotional line that will infringe in any way upon the promotional opportunities of currently employed individuals,
 (G)such training is not for the same occupation from which the worker was separated and with respect to which such worker's group was certified pursuant to section 103,
 (H)the employer is provided reimbursement of not more than 50 percent of the wage rate of the participant, for the cost of providing the training and additional supervision related to the training,
 (I)the employer has not received payment under subsection (a)(1) with respect to any other on-the-job training provided by such employer which failed to meet the requirements of subparagraphs (A), (B), (C), (D), (E), and (F), and
 (J)the employer has not taken, at any time, any action which violated the terms of any certification described in subparagraph (H) made by such employer with respect to any other on-the-job training provided by such employer for which the Commission has made a payment under subsection (a)(1).
 (e)EligibilityAn adversely affected worker may not be determined to be ineligible or disqualified for unemployment insurance or program benefits under this subtitle—
 (1)because the worker— (A)is enrolled in training approved under subsection (a);
 (B)left work— (i)that was not suitable employment in order to enroll in such training; or
 (ii)that the worker engaged in on a temporary basis during a break in such training or a delay in the commencement of such training; or
 (iii)left on-the-job training not later than 30 days after commencing such training because the training did not meet the requirements of subsection (c)(1)(B); or
 (2)because of the application to any such week in training of the provisions of State law or Federal unemployment insurance law relating to availability for work, active search for work, or refusal to accept work.
 (f)DefinitionsFor purposes of this section— (1)the term suitable employment means, with respect to a worker, work of a substantially equal or higher skill level than the worker's past adversely affected employment, and wages for such work at not less than 80 percent of the worker's average weekly wage; and
 (2)the term customized training means training that is— (A)designed to meet the special requirements of an employer or group of employers;
 (B)conducted with a commitment by the employer or group of employers to employ an individual upon successful completion of the training; and
 (C)for which the employer pays for a significant portion (but in no case less than 50 percent) of the cost of such training, as determined by the Commission.
							223.Job search allowances
					(a)Job Search Allowance Authorized
 (1)In generalEach State may use funds made available to the State to carry out sections 221 through 224 to allow an adversely affected worker covered by a certification issued under section 103 to file an application with the Commission for payment of a job search allowance.
 (2)Approval of applicationsThe Commission may grant an allowance pursuant to an application filed under paragraph (1) when all of the following apply:
 (A)The allowance is paid to assist an adversely affected worker who has been totally separated in securing a job within the United States.
 (B)The Commission determines that the worker cannot reasonably be expected to secure suitable employment in the commuting area in which the worker resides.
 (C)The worker has filed an application for the allowance with the Commission at such time and containing such information as the Commission may determine.
							(b)Amount of Allowance
 (1)In generalAny allowance granted under subsection (a) shall provide reimbursement to the worker of not more than 90 percent of the necessary job search expenses of the worker as prescribed by the Commission in regulations.
 (2)Maximum allowanceReimbursement under this subsection may not exceed $1,250 for any worker. (3)ExceptionNotwithstanding subsection (b), a State may reimburse any adversely affected worker for necessary expenses incurred by the worker in participating in a job search program approved by the Commission.
						224.Relocation allowances
					(a)Relocation Allowance Authorized
 (1)In generalEach State may use funds made available to the State to carry out sections 221 through 224 to allow an adversely affected worker covered by a certification issued under section 103 to file an application for a relocation allowance with the Commission, and the Commission may grant the relocation allowance, subject to the terms and conditions of this section.
 (2)Conditions for granting allowanceA relocation allowance may be granted if all of the following terms and conditions are met: (A)The relocation allowance will assist an adversely affected worker in relocating within the United States.
 (B)The Commission determines that the worker cannot reasonably be expected to secure suitable employment in the commuting area in which the worker resides.
 (C)The worker is totally separated from employment at the time relocation commences. (D)The worker—
 (i)has obtained suitable employment affording a reasonable expectation of long-term duration in the area in which the worker wishes to relocate; or
 (ii)has obtained a bona fide offer of such employment. (E)The worker filed an application with the Commission before—
 (i)the later of— (I)the 425th day after the date of the certification under title I of this Act; or
 (II)the 425th day after the date of the worker's last total separation; or (ii)the date that is the 182d day after the date on which the worker concluded training.
 (b)Amount of allowanceAny relocation allowance granted to a worker under subsection (a) shall include— (1)not more than 90 percent of the reasonable and necessary expenses (including, but not limited to, subsistence and transportation expenses at levels not exceeding those allowable under section 222(b) (1) and (2) specified in regulations prescribed by the Commission) incurred in transporting the worker, the worker's family, and household effects; and
 (2)a lump sum equivalent to 3 times the worker's average weekly wage, up to a maximum payment of $1,250.
 (c)LimitationsA relocation allowance may not be granted to a worker unless— (1)the relocation occurs within 182 days after the filing of the application for relocation assistance; or
 (2)the relocation occurs within 182 days after the conclusion of training, if the worker entered a training program approved by the Commission under section 222(b) (1) and (2).
						IIIGeneral Provisions
			301.Establishment of Commission
 (a)EstablishmentThere is established the Critical Employment Advisory Commission to administer and carry out all of the functions assigned to the Commission under this Act.
				(b)Membership and appointment
 (1)In generalThe Commission shall be composed of 23 members who, not later than 120 days after the date of enactment shall be appointed in accordance with the following:
 (A)Twenty members appointed by the President based on five individuals recommended by each of Majority and Minority Leaders of the Senate and the Speaker and Minority Leader of the House of Representatives;
 (B)The Secretary of Commerce or the Secretary’s designee; (C)The Secretary of Labor or the Secretary’s designee; and
 (D)The Secretary of the Treasury or the Secretary’s designee. (2)QualificationsThe members appointed shall be appointed from among United States citizens who are not officers or employees of any government. To the extent practicable, members shall have diverse experiences, expertise, and historical perspectives on manufacturing, industry, agriculture, trade, infrastructure, resources, development, labor, government and corporate policies, homeland security, defense, contracting, energy, building and construction, and small business.
 (c)TermsAs designated by the President at the time of appointment, 5 of the members first appointed 5 shall be appointed for a term of 1 year, 5 members for a term of 2 years, 5 members for a term of 3 years, and 5 members for a term of 4 years.
 (d)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made. A member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office.
 (e)Rates of pay for membersMembers shall each be paid at a rate not to exceed level GS–15 of the General Schedule. (f)DirectorThe Commission shall have a Director who shall be appointed by the Commission from among nominations made by the Chairperson. The director shall be paid at a rate equal to the rate of basic pay for GS–15 of the General Schedule.
 (g)Federal employee DetaileesUpon request of the Director, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this section.
				(h)Powers of the Commission
 (1)In generalThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. The Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of the Chairperson of the Commission, the head of that department or agency shall furnish that information to the Commission.
 (2)Agency information deadlinesIf information is requested of the any of the agencies described in section 102(b)(2)(A)(iii) and not received within 60 days, the Commission shall deem the certification as approved. The applicable agency may ask for an additional 30-day extension to be approved or disapproved by the Committee within 10 days of the 60-day deadline.
 (3)Job Impact analysesThe Commission is authorized to analyze and issue reports assessing the impact of any government action or of market conditions on jobs in any region of the United States, including the impact on specific occupations and an assessment of the net gain or loss of jobs as a result of the government action or of market conditions. Such an analysis and report may also be requested by a Federal agency or by a group of workers petitioning for assistance under title I. Any report issued by the Commission under this paragraph shall be transmitted to Congress and made available to the public on an Internet website.
 (4)MailsThe Commission may use the United States mail system in the same manner and under the same conditions as other departments and agencies of the United States.
 (5)Administrative supportUpon request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.
 (i)Review and auditThe Commission shall be subject to review and audit by the Comptroller General. Not later than 180 days after which all of the members are appointed to the Commission, and annually thereafter, the Commission shall transmit a report to Congress, to the President, and to the agencies described in section 102(b)(2)(A)(iii). The report shall contain a detailed statement of the findings, conclusions of the Commission’s duties.
				302.Agreements with States
 (a)In generalThe Commission is authorized on behalf of the United States to enter into an agreement with any State, or with any State agency (referred to in this title as cooperating States and cooperating States agencies respectively). Under such an agreement, the cooperating State agency shall—
 (1)as agent of the United States, receive applications for and provide payments on the basis provided in this Act,
 (2)in accordance with subsection (f), make available to adversely affected workers covered by a certification under section 203 the employment and case management services described in section 221, and
 (3)make any certifications required under section 201(c) (2) and (4) and shall otherwise cooperate with the Commission and with other State and Federal agencies in providing payments and services under this Act.
 (b)terms and conditionsEach agreement under this subchapter shall provide the terms and conditions upon which the agreement may be amended, suspended, or terminated.
 (c)Form and Manner of DataEach agreement under this subchapter shall— (1)provide the Commission with the authority to collect any data the Commission determines necessary to meet the requirements of this Act; and
 (2)specify the form and manner in which any such data requested by the Commission shall be reported. (d)ReviewA determination by a cooperating State agency with respect to entitlement to program benefits under an agreement is subject to review in the same manner and to the same extent as determinations under the applicable State law and only in that manner and to that extent.
 (e)Coordination and administrationAny agreement entered into under this section shall provide for the coordination of the administration of the provisions for employment services, training, and supplemental assistance under sections 221 and 222 of this Act and under title I of the Workforce Investment Act of 1998 upon such terms and conditions as are established by the Commission in consultation with the States and set forth in such agreement. Any agency of the State jointly administering such provisions under such agreement shall be considered to be a cooperating State agency for purposes of this Act.
 (f)Additional responsibilitiesEach cooperating State agency shall, in carrying out subsection (a)(2)— (1)advise each worker who applies for unemployment insurance of the benefits under this Act and the procedures and deadlines for applying for such benefits;
 (2)facilitate the early filing of petitions under section 101 for any workers that the agency considers are likely to be eligible for benefits under this Act;
 (3)advise each adversely affected worker to apply for training under section 222(a) before, or at the same time, the worker applies for readjustment allowances under subtitle A of title II;
 (4)perform outreach to, intake of, and orientation for adversely affected workers and adversely affected incumbent workers covered by a certification under title I with respect to assistance and benefits available under this Act; and
 (5)make employment and case management services described in section 221 available to adversely affected workers and adversely affected incumbent workers covered by a certification under title I and, if funds provided to carry out this title are insufficient to make such services available, make arrangements to make such services available through other Federal programs.
					(g)Control Measures
 (1)In generalThe Commission shall require each cooperating State and cooperating State agency to implement effective control measures and to effectively oversee the operation and administration of the adjustment assistance program under this Act, including by means of monitoring the operation of control measures to improve the accuracy and timeliness of the data being collected and reported.
 (2)DefinitionFor purposes of paragraph (1), the term control measures means measures that— (A)are internal to a system used by a State to collect data; and
 (B)are designed to ensure the accuracy and verifiability of such data. (h)Data Reporting (1)In generalAny agreement entered into under this section shall require the cooperating State or cooperating State agency to report to the Commission on a quarterly basis comprehensive performance accountability data, to consist of—
 (A)the core indicators of performance described in paragraph (2)(A); (B)the additional indicators of performance described in paragraph (2)(B), if any; and
 (C)a description of efforts made to improve outcomes for workers under the adjustment assistance program.
						(2)Core indicators described
 (A)In generalThe core indicators of performance described in this paragraph are— (i)the percentage of workers receiving benefits under this Act who are employed during the first or second calendar quarter following the calendar quarter in which the workers cease receiving such benefits;
 (ii)the percentage of such workers who are employed during the 2 calendar quarters following the earliest calendar quarter during which the worker was employed as described in clause (i);
 (iii)the average earnings of such workers who are employed during the 2 calendar quarters described in clause (ii); and
 (iv)the percentage of such workers who obtain a recognized postsecondary credential, including an industry-recognized credential, or a secondary school diploma or its recognized equivalent if combined with employment under clause (i), while receiving benefits under this Act or during the 1-year period after such workers cease receiving such benefits.
 (B)Additional indicatorsThe Commission and a cooperating State or cooperating State agency may agree upon additional indicators of performance for the adjustment assistance program under this Act, as appropriate.
 (3)Standards with respect to reliability of dataIn preparing the quarterly report required by paragraph (1), each cooperating State or cooperating State agency shall establish procedures that are consistent with guidelines to be issued by the Commission to ensure that the data reported are valid and reliable.
					(i)Verification of Eligibility for Program Benefits
 (1)In generalAn agreement under this subchapter shall provide that the State shall periodically redetermine that a worker receiving benefits under this subchapter who is not a citizen or national of the United States remains in a satisfactory immigration status. Once satisfactory immigration status has been initially verified through the immigration status verification system described in section 1137(d) of the Social Security Act (42 U.S.C. 1320b–7(d)) for purposes of establishing a worker's eligibility for unemployment compensation, the State shall reverify the worker's immigration status if the documentation provided during initial verification will expire during the period in which that worker is potentially eligible to receive benefits under this subchapter. The State shall conduct such redetermination in a timely manner, utilizing the immigration status verification system described in section 1137(d) of the Social Security Act (42 U.S.C. 1320b–7(d)).
 (2)ProceduresThe Commission shall establish procedures to ensure the uniform application by the States of the requirements of this subsection.
					303.Administration absent State agreement
 (a)In generalIn any State where there is no agreement in force between a State or its agency under section 302, the Commission shall, through regulations, arrange under regulations prescribed by him or her for performance of all necessary functions under title II, including provision for a fair hearing for any worker whose application for payments is denied.
 (b)final determinationA final determination under subsection (a) with respect to entitlement to program benefits under title II is subject to review by the courts in the same manner and to the same extent as is provided by section 205(g) of the Social Security Act (42 U.S.C. 405(g)).
				304.Liability of certifying and disbursing officers
 (a)No person designated by the Commission, or designated pursuant to an agreement under this subchapter, as a certifying officer, shall, in the absence of gross negligence or intent to defraud the United States, be liable with respect to any payment certified by him or her under this chapter.
 (b)No disbursing officer shall, in the absence of gross negligence or intent to defraud the United States, be liable with respect to any payment by him or her under this Act if it was based upon a voucher signed by a certifying officer designated as provided in subsection (a).
				305.Fraud and recovery of overpayments
				(a)Overpayments
 (1)Liability for overpaymentIf a cooperating State agency, the Commission, or a court of competent jurisdiction determines that any person has received any payment under this Act to which the person was not entitled, including a payment referred to in subsection (b), such person shall be liable to repay such amount to the State agency or the Commission, as the case may be, except that the State agency or the Commission shall waive such repayment if such agency or the Commission determines that—
 (A)the payment was made without fault on the part of such individual, and (B)requiring such repayment would cause a financial hardship for the individual (or the individual's household, if applicable) when taking into consideration the income and resources reasonably available to the individual (or household) and other ordinary living expenses of the individual (or household).
 (2)RecoveryUnless an overpayment is otherwise recovered, or waived under paragraph (1), the State agency or the Commission shall recover the overpayment by deductions from any sums payable to such person under this Act, under any Federal unemployment compensation law administered by the State agency or the Commission, or under any other Federal law administered by the State agency or the Commission which provides for the payment of assistance or an allowance with respect to unemployment, and, notwithstanding any other provision of State law or Federal law to the contrary, the Commission may require the State agency to recover any overpayment under this Act by deduction from any unemployment insurance payable to such person under the State law, except that no single deduction under this paragraph shall exceed 50 percent of the amount otherwise payable.
 (b)FraudIf a cooperating State agency, the Commission, or a court of competent jurisdiction determines that an individual—
 (1)knowingly has made, or caused another to make, a false statement or representation of a material fact, or
 (2)knowingly has failed, or caused another to fail, to disclose a material fact, and as a result of such false statement or representation, or of such nondisclosure, such individual has received any payment under this Act to which the individual was not entitled,
					such individual shall, in addition to any other penalty provided by law, be ineligible for any
 further payments under this Act.(c)Reversion to TreasuryAny amount recovered under this section shall be returned to the Treasury of the United States. 306.PenaltiesAny person who—
 (1)makes a false statement of a material fact knowing it to be false, or knowingly fails to disclose a material fact, for the purpose of obtaining or increasing for that person or for any other person any payment authorized to be furnished under this Act or pursuant to an agreement under section 239, or
 (2)makes a false statement of a material fact knowing it to be false, or knowingly fails to disclose a material fact, when providing information to the Commission during an investigation of a petition under section 221,
				shall be imprisoned for not more than one year, or fined under title 18, United States Code, or
			 both.307.Agency funding limitations and authorization of appropriations
				(a)Establishment of fund
 (1)In generalThere is established in the Treasury of the United States a separate account to be known as the Transition Adjustment Assistance Fund.
 (2)UseAmounts in the Fund shall be available to the Commission for making expenditures to meet the obligations of the United States to carry out this Act.
					(b)Authorization of Appropriations
 (1)Initial authorizationThere are authorized to be appropriated to the Transition Adjustment Assistance Fund established under subsection (a) for fiscal year 2016, $500,000,000 to carry out this Act.
					(2)Subsequent authorizations
 (A)In generalThere are authorized to be appropriated to the Transition Adjustment Assistance Fund established under subsection (a) for fiscal years 2017 through 2022, such sums as may be necessary to carry out this Act.
 (B)Sense of CongressIt is the sense of Congress that in determining appropriations under subparagraph (A), the Committees on Appropriations of the House of Representatives and the Senate shall take into consideration—
 (i)any amounts that remained unobligated from amounts appropriated pursuant to paragraph (1); and (ii)where available, the report required under section 308(d) regarding any savings created from the completion of implementing recommendations of the Inspector General of the agencies described in section 102(b)(2)(A)(iii) to eliminate wasteful and excessive spending at each such Agency.
 (c)Period of ExpenditureFunds obligated for any fiscal year to carry out activities under sections 221 through 224 may be expended by each State receiving such funds during that fiscal year and the succeeding two fiscal years.
				(d)Reallotment of Funds
 (1)In generalThe Commission may— (A)reallot funds that were allotted to any State to carry out sections 221 through 224 and that remain unobligated by the State during the second or third fiscal year after the fiscal year in which the funds were provided to the State; and
 (B)provide such reallotted funds to States to carry out sections 221 through 224 in accordance with procedures established by the Commission.
 (2)Requests by StatesIn establishing procedures under paragraph (1)(B), the Commission shall include procedures that provide for the distribution of reallotted funds under that paragraph pursuant to requests submitted by States in need of such funds.
 (3)Availability of amountsThe reallotment of funds under paragraph (1) shall not extend the period for which such funds are available for expenditure.
					308.Agency reports of wasteful and excessive spending required
 (a)Report on wasteful and excessive spendingWith respect to each of fiscal years 2016 through 2021 the inspector general of the Agencies described in section 102(b)(2)(A)(iii) shall submit to the Administrator of each such Agency and to Congress a report (in this section referred to as the IG report) regarding wasteful and excessive spending, or duplicative programs causing wasteful and excessive spending at such Agency, including recommendations for how to eliminate such wasteful and excessive spending.
 (b)Implementation requiredNot later than 2 years after the submission of the report required under subsection (a), and except as provided in subsection (c), the head of each Agency described in section 102(b)(2)(A)(iii) shall implement all of the reasonable and cost-effective recommendations in such reports.
 (c)ExceptionThe implementation requirement in subsection (b) shall not apply to a recommendation by an inspector general that would violate an existing law. With regard to any such recommendation, the head of each Agency described in section 102(b)(2)(A)(iii) shall submit to Congress a description of the necessary change to the law to legally implement the recommendation.
 (d)Report on implementationNot later than 6 months after the end of the implementation period described in subsection (b), the head of each Agency described in section 102(b)(2)(A)(iii) shall submit to Congress a report on—
 (1)the progress of the implementation of each recommendation in the IG report; (2)the time period required to complete each such implementation;
 (3)the wasteful and excessive spending, and duplicative programs causing wasteful and excessive spending within each agency described in the IG report;
 (4)the savings created from the completion of implementing each recommendation; and (5)the reason each recommendation was not implemented before the submission of the IG report.
 309.RegulationsThe Commission shall prescribe such regulations as may be necessary to carry out the provisions of this Act.
			310.Subpoena power
 (a)In generalThe Commission may require by subpoena the attendance of witnesses and the production of evidence necessary for the Commission to make a determination under the provisions of this chapter.
 (b)ContumacyIf a person refuses to obey a subpoena issued under subsection (a), a United States district court within the jurisdiction of which the relevant proceeding under this Act is conducted may, upon petition by the Commission, issue an order requiring compliance with such subpoena.
				
